Citation Nr: 1606042	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-23 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In May 2015, after the issuance of an August 2014 supplemental statement of the case (SSOC), the Veteran submitted a private psychological report and examination.  A May 2015 VA PTSD Disability Benefits Questionnaire (DBQ) was also associated with the Veteran's claims file.  The RO has not considered the additional relevant evidence.  The Board acknowledges that for appeals where the substantive appeal was received by VA on or after February 2, 2013, VA will presume that an appellant wishes to waive AOJ review of newly submitted evidence unless the appellant specifically requests AOJ review.  See generally Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  In this case, however, the Substantive Appeal concerning the evaluation of the Veteran's PTSD was received in August 2011.  The Board further notes that the Veteran has not submitted a waiver of RO consideration.  Therefore, a remand is necessary for the AOJ to consider this evidence in the first instance.  38 C.F.R. § 20.1304; Disabled American Veterans vs. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided an SSOC which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the last SSOC in August 2014.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




